Title: To Alexander Hamilton from William Seton, 7 October 1791
From: Seton, William
To: Hamilton, Alexander



[New York] 7 Oct 1791
Sir

I had the honor to write you by last nights post enclosing a Duplicate of the Return of the investment in Stock of the last 50,000 Dolls.
This morning I called upon the Commissioner of Loans to know what was requisite to be done to comply with your orders respecting a transfer of the whole amount of the Debt purchased to the Books of the Treasury. He informs me that as the whole stands now in the Name of the Vice President, the Chief Justice, the Secretary of the Treasury, the Secretary of State and the Attorney General for the time being, it will be necessary that I should have a Power of Attorney from them to enable me to transfer it to the Books of the Treasury.
I have the honor to be &c.
